Citation Nr: 0521699
Decision Date: 08/11/05	Archive Date: 09/19/05
DOCKET NO. 03-19 634                        DATE AUG 11 2005

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.

REPRESENTATION
Appellant represented by: The American Legion 

WITNESSES AT HEARING ON APPEAL

Appellant and his wife 
	ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from April 22, 1970, to September 6, 1970, with several periods of inactive duty training (INACDUTRA) as a member of the Army National Guard in Michigan from November 1969 to October 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied service connection for an acquired psychiatric disability. In May 2P04, the appellant and his wife testified before the RO; in March 2005, they testified before the Board at a hearing held at the RO.


FINDINGS OF FACT

1. All notices and assistance owed to the appellant have been provided, and all. evidence needed for disposition of the claim has been obtained.

2. The appellant's acquired psychiatric disability pre-existed the appellant's active duty for training (ACDUTRA) and was not aggravated therein. Service connection is not permissible for a disease, such as an acquired psychiatric disability, that is aggravated during inactive duty for training (INACDUTRA).

CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated during the appellant's military service. 38 U.S.C.A. §§ 101(2), (24), 1110 (West 2002); 38 C.F.R. §§ 3.1,3.6,3.303 (2004).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has satisfied all duties to notify and assist the appellant. 38 U.S.C.A. §§ 5103, 5107 (West 2002) and 38 C.F.R. § 3.159 (2004). VA has also essentially satisfied the requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(I), which apply to cases pending before VA on November 9, 2000 (even if the initial decision was issued before that date), and that require VA to notify a claimant upon receipt of a complete or substantially complete application and before issuance of an initial unfavorable decision of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion V A will attempt to obtain on the claimant's behalf. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the initial unfavorable decision was in August 2002. Nonetheless, the notices to the appellant informed him of the bases for the relevant decisions, what types of evidence would be needed, and how the evidence would be secured. The RO sent the appellant correspondence in July 2001, April 2002, and February 2003; a statement of the case in June 2003; and supplemental statements of the case in September 2003 and February 2004. There has been no harm to the appellant, as VA made all efforts to notify and to assist him with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the more general notice of the need for any evidence in the appellant's possession. Any defect with regard to the timing and content of the notices to the appellant was harmless because of the thorough and informative notices provided throughout the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). Thus, VA has satisfied its "duty to notify" the appellant.

- 3 



VA has also obtained all relevant evidence identified by the appellant and has complied with all duties to assist the appellant. The Board now turns to the merits.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 _.F.R. §§ 3.303, 3.306 (2004). This may be accomplished by affirmatively showing chronic inception during service or through application of either the continuity of symptomatology after service. 38 C.P.R. § 3.303(b) (2004).

In this case, thedeterminative issues presented by the claim are (1) whether the
appellant had a chronic disorder during service; (2) whether he currently has a chronic disorder; and, if so, (3) whether the current disability is etiologically related to military service. Medical evidence is required to support the issue presented by this case because it involves questions of medical fact requiring medical knowledge or training for its resolution. Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see alsoLayno v. Brown, 6 Vet. App. 465,470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).	.

In order for the appellant to achieve "veteran" status and be eligible for service connection for disability claimed during his inactive service,. the record must establish by a preponderance of the evidence that he was disabled during active duty for training (ACDUTRA) due to a disease or injury incurred or aggravated in the line of duty or that he was disabled from an injury incurred or aggravated during inactive duty training (INACDUTRA). See Mercado-Martinez v. West, 11 Vet. App. 415,419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Therefore, the presumptions under 38 C.F.R. §§ 3.307, 3.309 -- including the presumption of aggravation of a chronic preexisting disease (see 67 Fed. Reg. 67,792-67,793 (November 7, 2002)) - are not applicable in this case.

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.

-4



38 C.F.R. § 3.1(d) (2004). The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2004). INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) (2004).

The Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No.1 06419, § 301, redefined as active service a period of INACDUTRA during which an individual was disabled or dies from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident. However, that amendment has no bearing on this case, which involves an acquired psychiatric disability.

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training. Cahall v. Brown, 7 Vet. App. 232, 237 (1994). Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203 (2004) (limiting the type of evidence accepted to verify service dates).

The appellant's service records have been obtained for all periods of service, including both ACDUTRA and INACDUTRA.

A treating doctor, John P. Galvin, M.D., wrote in a June 1972 letter to the appellant's commanding officer that the appellant was "not suited for the military." The doctor noted that the appellant was first seen in psychiatric treatment in 1968 (last year of high school) for intense anxiety related to fears of separation from his family and the decision to go to college or enter the military. The appellant reentered psychiatric treatment in August 1971 "with essentially the same problems." (Emphasis added.) The doctor cited "very poor adjustment to his current life circumstances." Of note, the doctor wrote as follows:

- 5 



He was very unable to cope with the routine stresses and discipline of a college career away from home, and consequently, withdrew into the security of his home. His peer relationships, especially his dating experiences, are characterized by episodes of intense anxiety stemming from deep-seated feelings of inadequacy regarding his masculinity and threat of separation from his family through the possibility of marriage. His marked dependency upon his family, his poor self-image, and his insufficient resourcefulness has interfered with his coping with the stresses of job learning and has resulted in many job changes. Also, I the patient has had much difficulty coping with the give and take stresses and discipline of the military; consequently, he has become progressively more anxious and depressed, and at times, exhibits paranoid trends; for example, he expresses feelings that he is being discriminated against.

Generally, over these months, the mental status assessment revealed a young man who thinks of himself in terms of failure and who manifests fluctuating levels of depression and anxiety associated with episodes of excessive alcoholic consumption and suicidal feelings. Most recently though, he has met with some success in that he has sustained job stability over the past few months.

The diagnosis is one of adolescent adjustment reaction with associated identity crisis extending into early adulthood. This long term adjustment reaction is taking place in a personality structure characterized by marked passive-dependency.

It is my opinion that future military exposure has the potential of precipitating a depression of psychotic proportions characterized by withdrawal and possibly suicidal behavior.

[The appellant] requires long term psychotherapy. [Emphasis added. ]

- 6 



A July 1972 psychiatrist's note from the reserves described "apparent long standing anxiety [and] depression with some latent hostility to the military." (Emphasis added.) It also cited continual difficulty since enlistment in the Army National Guard in 1969.

His commanding officer wrote in a request for discharge in September 1972 that the appellant had a "history of psychiatric disorder and chronic depression compounded by his inability to assign value to authority and adjust to military life." The officer noted that the appellant was now suffering from anxiety, depression, and latent hostility, and that long-term treatment was needed before the appellant could approach normalcy. The officer also stated that the appellant was "a potential danger to himself and to his fellow troops in his present state of mind."

In 1973, the veteran was even hospitalized for psychiatric problems.

The Board has reviewed the available post-service medical records, including records received from the Social Security Administration.

Medical records from the early 1970s show that the appellant was depressed. For instance, in 1974, he was treated for depression and hypersomnia after being unable to cope with family problems. A May 1974 discharge summary noted that the appellant's depression had started in 1968, with ensuing recurrences that lasted sox to eight months. Diagnoses included inadequate personality, possible passive-dependent personality, and reactive neurotic depression. In 1976, the appellant was hospitalized for manic-depressive illness, circular type, Significantly, these records did not suggest that the appellant's ACDUTRA or INACDUTRA worsened his preexisting condition. Additional records from the 1970s also described ongoing family problems

Available medical records from the 1980s to the present, including numerous hospitalizations, generally reflect that the appellant had a psychiatric problem dating back to his high school years, that is, before his enlistment in the Army National Guard. Diagnoses generally include bipolar disorder, mixed personality

- 7 



disorder with passive dependent features, and major depression. Although some of those records note that the appellant was in the reserves for a period of time and that he was discovered to be having problems with emotional stability and thus discharged, none of the records indicates that this reserve service worsened (i.e., aggravated) his pre-existing psychiatric diagnoses or symptoms.

A clinical social worker's May 2000 evaluation noted the onset of severe depression
during the appellant's late teens; she also referred to family stressors. However, she
did not ascribe any part of the appellant's psychiatric condition to his service in the reserves.
Generally, this evidence shows lat the veteran had a pre-existing psychiatric disability prior to enlisting in the Army National Guard. Service connection is available where a disease was aggravated during ACDUTRA, but in this case, there is no evidence that his psychiatric disability actually worsened during his brief period ofACDUTRA between April and September of1970.

In addition, while there are some references to worsening in and around 1971, by then, the appellant's reserve duty was limited to INACDUTRA. As discussed above, service connection can be available for aggravation of an injury during INACDUTRA, but not for a disease, such as a psychiatric disability.

Moreover, the general tone of the overwhelming amount of evidence is that the appellant's psychiatric problems were almost entirely first manifested to a severe degree prior to any enlistment in the Army National Guard and were affected primarily by family stressors and self-image problems. Perhaps these underlying problems rendered his adjustment to life in ACDUTRA and INACDUTRA problematic, but the evidence shows that the psychiatric problems were almost entirely precipitated by conditions outside of and predating the reserve service. Even the appellant has testified before the RO that he had serious problems with attending college after his initial manifestations of a psychiatric disability during his senior year in high school.

- 8 


The appellant testified before the RO in May 2004 that he was treated for a psychiatric condition (severe depression) during his senior year in high school (i.e., prior to entry into the Army National Guard). He also indicated that at enlistment, he was unstable and that his condition had had a great effect on him emotionally and mentally. He had dropped out of college because of his condition and had enlisted in the Army National Guard. He stated that his condition did not affect his basic training; he stated that "[t]he problem was coming home from active duty, adjusting from civilian life to military life week ends. in harassment." He described having difficulty with inspections (such as those involving his uniform and length of hair) and being harassed by officers. He described the concern of a treating doctor (Dr. Galvin) who wrote a letter to his commanding officer in June 1972. He stated that his was worse after his National Guard service than it before that service. He referred to current treatment. He also indicated that he had been receiving disability benefits from the Social Security Administration since 2000.

The appellant testified before the Board in March 2005 that he entered the Army National Guard without any problems and that he did not "run into a huge problem" until about April 1972. He contended that weekend drills were the same as active duty because he was in uniform and that three sergeants taunted and harassed him during those weekend drills. He further stated that his problems "all came after, maybe in active duty [sic.] and coming home and trying to adjust to civilian life and military life." He also emphasized the significance ofa June 1972 letter from a treating doctor (John Galvin) to a Captain Michaels. In short, he stated that the letter described progressively worsening anxiety and depression and that it underscored that the appellant had become a threat to himself and to others; the doctor recommended that the appellant be released from the Army National Guard. The appellant further contended that treatment immediately after his release from the Army National Guard buttressed his belief that his psychiatric condition had been aggravated during his service; he noted a hospitalization for a psychiatric disorder in July 1973 at a non- VA hospital. He also referred to ongoing psychiatric problems; he indicated that he was being treated currently by a Dr. Yuzon. In response to questioning at the hearing, the appellant indicated that Dr. Yuzon was treating him currently for agoraphobia, depression, and paranoia.

- 9



At the March 2005 hearing, the appellant submitted a letter from that private psychiatrist, Ricardo A. Yuzon, M.D., who wrote that he had been treating the appellant since July 2004. The doctor's letter did not disclose what the current psychiatric diagnosis was, nor did it mention the possible existence of any records from 200,4 to the present that would pertain to the narrow issue of what effect the appellant's periods of ACDUTRA and INACDUTRA had on any current psychiatric disability.

In sum, the weight of the evidence demonstrates that the veteran had a psychiatric disability prior to his reserve duty on ACDUTRA and on INACDUTRA; that disability was not aggravated b_ his period of ACDUTRA, and it is a disease, and thus not subject to service connection on the basis of aggravation during a period of INACDUTRA. As the  preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b) (West 20,02); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for an acquired psychiatric disability is denied.

PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

- 10 




